DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims:
Claims 2-9 are pending in Instant Application.
Examiner notes claim 1 was cancelled and new claims 2-9 were added by preliminary amendment filed 05/18/2022.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of continuation of U.S. Patent Numbers 11,323,533 filed 08/13/2020, 10,785,338 filed 09/21/2017, and 9,813,518 filed 11/20/2014.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-17 of U.S. Patent No. 11,323,533. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-9 of the instant application merely broaden the scope of the claims 1-8 and 10-17 of U.S. Patent No. 11,323,533. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).
Claims of Instant Application
Claims of U.S. Patent No. 11,323,533
           2. A method including: 
           receiving, by a client device, a first real-time data feed from a data publisher, and a second real-time data feed from a data repository, wherein the first real-time data feed includes a plurality of data items each identified with a message identifier, wherein the second real-time data feed is downloaded using a download connection to the data repository and includes a plurality of downloaded data items each identified with the message identifier, and wherein the message identifier identifies a data location within each of the first and second real-time data feeds;
           identifying, by the client device, a most recent data item of the plurality downloaded data items and a most recent data item of the plurality of data items based on the message identifier within each of the first and second real-time data feeds;
           determining, by the client device, a match according to the most recent data item of the plurality downloaded data items and the most recent data item of the plurality of data items; and 
           terminating, by the client device in response to determining the match, the download connection and the second real-time data feed from the data repository.
           1. A non-transitory computer readable medium having stored therein instructions executable by a processor,
including instructions executable to:                                 
           receive, by a client device from a real-time data feed of a data publisher, a plurality of real-time items of data, each real-time item data of the plurality of real-time items data having a message identifier identifying a position the real-time item of data relative to other real-time items data of the plurality of real-time items data in the real-time data feed; 
           download, by the client device from a download connection with a data repository, a plurality of downloaded items of data, where each downloaded item of data of the plurality of downloaded items of data includes the message identifier and is received at the data repository from the data publisher; 
           determine, by the client device according to the message identifier of the downloaded items of data, a most recent downloaded item of data of the plurality downloaded items of data; 
           determine, by the client device according to the message identifier of the real-time items of data, a most-recent real-time item of data of the plurality of real-time items of data received from the real-time data feed; 
           compare, by the client device, the most recent downloaded item of data downloaded by the download connection from the data repository with the most-recent real-time item of data received by the real-time data feed of the data publisher to determine a match according to the message identifier of the real-time item of data matching the message identifier of the downloaded item of data; and 
           responsively end, by the client device, the download connection in response to the determined match between the compared message identifier of the real-time item of data and the message identifier of the downloaded item of data.
           3. The method of claim 2, further including: establishing, by the client device, the download connection with the data repository.
           2. The non-transitory computer readable medium of claim 1, further including instructions executable to establish, by the client device, the download connection with a data repository.
           4. The method of claim 2, where the data repository includes an order repository.
           3. The non-transitory computer readable medium of claim 1, where the data repository includes an order repository.
           5. The method of claim 2, further including: establishing, by the client device, a connection with the real-time data feed.
           4. The non-transitory computer readable medium of claim 1, further including instructions executable to establish, by the client device, a connection with the real-time data feed.
           6. The method of claim 5, further including: subscribing to the first real-time data feed.
           5. The non-transitory computer readable medium of claim 4, where the instructions executable to establish include instructions executable to subscribe to the real-time data feed.
7. The method of claim 2, where the data publisher includes an electronic exchange.
           6. The non-transitory computer readable medium of claim 1, where the data publisher includes an electronic exchange.
           8. The method of claim 7, where the first real-time data feed and the second real-time data feed include market data.
           7. The non-transitory computer readable medium of claim 6, where the downloaded item of data and the real-time item of data include market data.
           9. The method of claim 2, further including: receiving, at the data repository, the real-time data items from the data publisher.
           8. The non-transitory computer readable medium of claim 1, further including instructions executable to receive, at the data repository, the real-time item of data from the real data feed.
2-9
10-17



Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,785,338. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-9 of the instant application merely broaden the scope of the claims 1-8 of U.S. Patent No. 10,785,338. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).
Claims of Instant Application
Claims of U.S. Patent No. 10,785,338
           2. A method including: 
           receiving, by a client device, a first real-time data feed from a data publisher, and a second real-time data feed from a data repository, wherein the first real-time data feed includes a plurality of data items each identified with a message identifier, wherein the second real-time data feed is downloaded using a download connection to the data repository and includes a plurality of downloaded data items each identified with the message identifier, and wherein the message identifier identifies a data location within each of the first and second real-time data feeds;
           identifying, by the client device, a most recent data item of the plurality downloaded data items and a most recent data item of the plurality of data items based on the message identifier within each of the first and second real-time data feeds;
           determining, by the client device, a match according to the most recent data item of the plurality downloaded data items and the most recent data item of the plurality of data items; and 
           terminating, by the client device in response to determining the match, the download connection and the second real-time data feed from the data repository.
           1. A method for merging downloaded data with a real-time data, the method comprising:                               
          receiving, by a client device from a real-time data feed of a data publisher, a plurality of real-time items of data, each real-time item data of the plurality of real-time items data having a message identifier identifying a position the real-time item of data relative to other real-time items data of the plurality of real-time items data in the real-time data feed; 
          downloading, by the client device from a download connection with a data repository, a plurality of downloaded items of data, where each downloaded item of data of the plurality of downloaded items of data includes the message identifier and is received at the data repository from the data publisher; 
           determining, by the client device according to the message identifier of the downloaded items of data, a most recent downloaded item of data of the plurality downloaded items of data; 
           determining, by the client device according to the message identifier of the real-time items of data, a most-recent real-time item of data of the plurality of real-time items of data received from the real-time data feed; 
           comparing, by the client device, the most recent downloaded item of data downloaded by the download connection from the data repository with the most-recent real-time item of data received by the real-time data feed of the data publisher to determine a match according to the message identifier of the real-time item of data matching the message identifier of the downloaded item of data; and 
           responsively ending, by the client device, the download connection in response to the determined match between the compared message identifier of the real-time item of data and the message identifier of the downloaded item of data.
           3. The method of claim 2, further including: establishing, by the client device, the download connection with the data repository.
           2. The method of claim 1 further comprising establishing, by the client device the download connection with a data repository.
           4. The method of claim 2, where the data repository includes an order repository.
           3. The method of claim 1 where the data repository comprises an order repository.
           5. The method of claim 2, further including: establishing, by the client device, a connection with the real-time data feed.
          4. The method of claim 1 further comprising establishing by the client device a connection with the real-time data feed.
           6. The method of claim 5, further including: subscribing to the first real-time data feed.
           5. The method of claim 4 where establishing comprises subscribing to the real-time data feed.
7. The method of claim 2, where the data publisher includes an electronic exchange.
           6. The method of claim 1 where the data publisher comprises an electronic exchange.
           8. The method of claim 7, where the first real-time data feed and the second real-time data feed include market data.
           7. The method of claim 6 where the downloaded item of data and the real-time item of data comprise market data.
           9. The method of claim 2, further including: receiving, at the data repository, the real-time data items from the data publisher.
           8. The method of claim 1 further comprising receiving at the data repository the real-time item of data from the real data feed.


Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-17, and 19-20 of U.S. Patent No. 9,813,518. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-9 of the instant application merely broaden the scope of the claims 1-8, 10-17, and 19-20 of U.S. Patent No. 9,813,518. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA).
Claims of Instant Application
Claims of U.S. Patent No. 9,813,518
           2. A method including: 
           receiving, by a client device, a first real-time data feed from a data publisher, and a second real-time data feed from a data repository, wherein the first real-time data feed includes a plurality of data items each identified with a message identifier, wherein the second real-time data feed is downloaded using a download connection to the data repository and includes a plurality of downloaded data items each identified with the message identifier, and wherein the message identifier identifies a data location within each of the first and second real-time data feeds;
           identifying, by the client device, a most recent data item of the plurality downloaded data items and a most recent data item of the plurality of data items based on the message identifier within each of the first and second real-time data feeds;
           determining, by the client device, a match according to the most recent data item of the plurality downloaded data items and the most recent data item of the plurality of data items; and 
           terminating, by the client device in response to determining the match, the download connection and the second real-time data feed from the data repository.
           1. A method for merging downloaded data with a real-time data, the method comprising:                        
          receiving via a client device, a real-time item of data from a real-time data feed of a data publisher, the real-time item of data having a message identifier identifying a position of the real-time item of data relative to other item in the real-time data feed;
          receiving via the client device a downloaded item of data from a download connection with a data repository, the downloaded item of data received at and stored in the data repository from the data publisher and having the message identifier; 
          comparing via the client device the downloaded item of data with a last downloaded item of data to determine whether the downloaded item of data comprises a most recent downloaded item of data received from the download connection; 
          in response to determining that the downloaded item of data comprises the most recent downloaded item of data received from the download connection, storing via the client device the downloaded item of data as the last downloaded item of data from the download connection; 
          comparing via the client device the real-time item of data with a last real-time item of data to determine a most recent downloaded item of data received from the real-time data feed; 
          in response to determining that the real-time item of data is the most recent real-time item of data received from the real-time data feed, storing the real-time item of data as the last real-time item of data from the real-time data feed; comparing the last downloaded item of data from the download connection with the last real-time item of data from the real-time data feed to determine a match according to the message identifier of the real-time item of data matching the message identifier of the downloaded item of data; and 
          in response to determining that the last item of data from the download connection matches the last real-time item of data from the real-time data feed, ending the download connection.    
       
           3. The method of claim 2, further including: establishing, by the client device, the download connection with the data repository.
           2. The method of claim 1 further comprising establishing via the client device the download connection with a data repository.
           4. The method of claim 2, where the data repository includes an order repository.
           3. The method of claim 1 where the data repository comprises an order repository.
           5. The method of claim 2, further including: establishing, by the client device, a connection with the real-time data feed.
          4. The method of claim 1 further comprising establishing via the client device a connection with the real-time data feed.
           6. The method of claim 5, further including: subscribing to the first real-time data feed.
           5. The method of claim 4 where establishing comprises subscribing to the real-time data feed.
7. The method of claim 2, where the data publisher includes an electronic exchange.
           6. The method of claim 1 where the data publisher comprises an electronic exchange.
           8. The method of claim 7, where the first real-time data feed and the second real-time data feed include market data.
           7. The method of claim 6 where the downloaded item of data and the real-time item of data comprise market data.
           9. The method of claim 2, further including: receiving, at the data repository, the real-time data items from the data publisher.
          8. The method of claim 1 further comprising receiving at the data repository the real-time item of data from the real data feed.
2-9
10-17
2 and 7
19 and 20



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al. (U.S. Publication No. 2012/0179782) in view of Kohli (U.S. Publication No. 2012/0324109).
As per claim 2, Silberstein discloses a method including: 
receiving, by a client device, a first real-time data feed from a data publisher, and a second real-time data feed from a data repository (Silberstein: paragraphs 0014-0019; client may push or pull data from a feed to their device), wherein the first real-time data feed includes a plurality of data items each identified with a message identifier (Silberstein: paragraph 0027; the contents themselves logically form a relation as Content (ContentID, Producer, Timestamp, Payload)), wherein the second real-time data feed is downloaded using a download connection to the data repository and includes a plurality of downloaded data items each identified with the message identifier (Silberstein: paragraphs 0026-0027; to pull contents for a consumer c.sub.i from one or more producers, particular embodiments may look up c.sub.i in the connection network and retrieve the set of producers followed by that consumer, which is denoted as {p.sub.j:f.sub.i,j.epsilon.F}. In this latter case, particular embodiments may actually define the relation as ConnectionNetwork (Consumer, Producer) to support clustering by consumers. To support both access paths, via producer and via consumer, particular embodiments may build an index in addition to the ConnectionNetwork relation… the contents themselves logically form a relation as Content (ContentID, Producer, Timestamp, Payload)), wherein the message identifier identifies a data location within each of the first and second real-time data feeds (Silberstein: paragraphs 0019, 0024, 0030-0031, and 0048; feed content items are time-stamped and ordered based on the time-stamp. Only the most recent items are display, which means the system can identify the data location); 
identifying, by the client device, a most recent data item of the plurality downloaded data items and a most recent data item of the plurality of data items based on the message identifier within each of the first and second real-time data feeds (Silberstein: paragraphs 0019, 0027, 0030-0031, and 0048 and tables 2-4; the feed itself displays an ordered collection of contents from one or more of the producers followed by the consumer. A feed typically shows only the N most recent contents…system can determine N most recent contents…the contents themselves logically form a relation as Content (ContentID, Producer, Timestamp, Payload)); and
determining, by the client device, a match according to the most recent data item of the plurality downloaded data items and the most recent data item of the plurality of data items (Silberstein: paragraphs 0019, 0030-0031, 0034, and 0048; the sequence of contents in the feed matches the underlying timestamp order of all contents from a consumer's producers…system displays N most recent contents, which means it has determined that a given content goes along with a given timestamp).
	However Silberstein does not explicitly mention terminating, by the client device in response to determining the match, the download connection and the second real-time data feed from the data repository.
	However Kohli teaches:
terminating, by the client device in response to determining the match, the download connection and the second real-time data feed from the data repository (Kohli: paragraph 0057; terminate the connection for request 410 when the information provided in request 410 matches one or more items of information provided in the table).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kohli with the teachings as in Silberstein. The motivation for doing so would have been for improving the client device's experience (e.g., latency, speed of content transfer, etc.), cost and scalability of the network (Kohli: paragraph 0002).
As per claim 3, the modified Silberstein teaches the method of claim 2, further including: establishing, by the client device, the download connection with the data repository (Silberstein: paragraph 0018; a content is delivered from a producer to a consumer via a feed connecting the producer and the consumer).
As per claim 4, the modified Silberstein teaches the method of claim 2, where the data repository includes an order repository (Silberstein: paragraph 0034; the global ordering of all contents across the consumer's producers is preserved. This property (i.e., preserving the global ordering of all contents) may be called "global coherency": the sequence of contents in the feed matches the underlying timestamp order of all contents from a consumer's producers, and content orders are not shuffled from one view of the feed to the next…paragraph 0087; web serving database 330 is elastically scalable and may include any number of storage servers. When a producer generates an content, it is stored in the storage servers, clustered by producer).
As per claim 5, the modified Silberstein teaches the method of claim 2, further including: establishing, by the client device, a connection with the real-time data feed (Silberstein: paragraph 0004; constructing multiple content feeds between multiple content producers and multiple content consumers…paragraph 0013; Contents may be delivered from a producer to a consumer via a feed connecting the producer and the consumer).
As per claim 6, the modified Silberstein teaches the method of claim 5, further including: subscribing to the first real-time data feed (Silberstein: paragraph 0013; one may say that a consumer "follows" or a follower of the contents produced by one or more producers. Contents may be delivered from a producer to a consumer via a feed connecting the producer and the consumer).
As per claim 7, the modified Silberstein teaches the method of claim 2, where the data publisher includes an electronic exchange (Silberstein: paragraph 0100; Servers 420 may be of various types, such as, for example and without limitation, web server, news server, mail server, message server, advertising server, file server, application server, exchange server, database server, or proxy server).  
As per claim 9, the modified Silberstein teaches the method of claim 2, further including: receiving, at the data repository, the real-time data items from the data publisher (Silberstein: paragraph 0090; Particular embodiments may store both the base content store (clustered by producer) and the materialized feed views (clustered by consumer) in the same database infrastructure. Alternatively, particular embodiments may store ProducerPivoted in one database and ConsumerPivoted in another).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al. (U.S. Publication No. 2012/0179782), in view of Kohli (U.S. Publication No. 2012/0324109), and further in view of Satow et al. (U.S. Publication No. 2003/0050888).
As per claim 8, the modified Silberstein teaches the method of claim 7.
However the modified Silberstein does not explicitly mention where the first real-time data feed and the second real-time data feed include market data.
However Satow teaches:
 where the first real-time data feed and the second real-time data feed include market data (Satow: paragraph 0046; the trading system 28 may also publish its market information in real-time over a network such as the Internet 16. The Read-Only Applet Server 36 on the trading system 28 reads market information to be displayed over the Internet 16. It receives the market information from the database 34 (step 502) and relays it to the user 10 via the trading system web server 38, which is the trading system web site that sends the market information over the Internet (step 504)).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Satow with the teachings as in the modified Silberstein. The motivation for doing so would have been for publishing in real-time system’s market information (Satow: Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                          
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449